Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:  Claims 1-4, 6-9, 11-21, and 23-29 are allowed.
The present invention is drawn to a poly(alpha-olefin) comprising about 95 wt % or greater C10-C18 alpha-olefin content and having a weight average molecular weight of from about 1,000,000 g/mole to about 10,000,000 g/mole, wherein the poly(alpha-olefin) has an entanglement mass Me of from about 1 kg/mole to about 200 kg/mole, and wherein the poly(alpha-olefin) is a random copolymer.
Another embodiment of the invention is a method for forming a poly(alpha-olefin) comprising introducing one or more C10-C18 alpha-olefins to a scavenger and a catalyst system comprising a catalyst compound and an activator, and obtaining a poly(alpha-olefin) comprising about 95 wt % or greater C10-C18 alpha-olefin content and having a weight average molecular weight of from about 1,000,000 g/mole to about 10,000,000 g/mole, wherein the catalyst is:

                                               
    PNG
    media_image1.png
    142
    179
    media_image1.png
    Greyscale
  

See claims for full details.

Subject of instant claims is patentably distinct over López-Barrón et al. (Macromolecules 2018, 51, 6958-6966).  Reference teaches preparation of polyalphaolefin homopolymers of 1-hexene, 1-octene, 1-decene, 1-dodecene, 1-tetradecene, and 1-octadecene by solution polymerization in the presence of a catalyst derived from [N-[2,6-bis(1-methylethyl)phenyl]-2-[5,6,7,8-tetrahydro-8-(phenylamino-N)-1-naphthalenyl]-8-qunolinaminato(2-)-N1,N8 hafnium dimethyl and N,N-dimethylanilinium tetrakis(pentafluorophenyl)borate.  The poly(dodecene) polymer has a Mw of 3,960,000, a Mn of 1,597,000, a Mw/Mn  of 2.48, a second Tm of 25.9 ºC, and Tg of -66.5 ºC.  Table 3 reveals that the poly(dodecene) polymer has an entanglement mass Me of 55.3 kg/mole.     

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        August 16, 2021